


Exhibit 10.78


THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD
(<award_date>)
This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to <first_name>
<last_name> (the “Participant”) as of <award_date> (the “Award Date”) by THE DUN
& BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN & BRADSTREET
CORPORATION 2009 STOCK INCENTIVE PLAN (As Amended and Restated With Respect to
Awards Granted Under the Plan on or after January 1, 2013) (the “Plan”).
Capitalized terms not defined in this Award have the meanings ascribed to them
in the Plan.
1.Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan <shares_awarded> restricted stock units (“RSUs”). Each RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
on the delivery date as provided herein. Until delivery of the Shares, the
Participant has only the rights of a general unsecured creditor of the Company,
and no rights as a shareholder of the Company.
2.Vesting. Subject to Sections 3, 4 and 9 below, the restrictions on the
applicable percentage of the RSUs shall lapse and such percentage of the RSUs
shall vest on each “Vesting Date” set forth in the following schedule provided
the Participant remains in the continuous active employ of the Company or its
Affiliates during the period commencing on the Award Date and ending on the
applicable Vesting Date:


<vesting_schedule>
The foregoing provisions notwithstanding, and subject to the provisions of
Section 8 below, the Company may cause such number of RSUs to vest prior to the
Vesting Dates to the extent necessary to satisfy any Tax-Related Items (as
defined in Section 8 below) that may arise before the Vesting Dates.
3.Termination of Employment Before One Year Anniversary of Grant. If the
Participant ceases to provide services as an employee of the Company and its
Affiliates for any reason prior to the one-year anniversary of the Award Date,
the Participant shall forfeit all rights to and interests in the RSUs.

Int'l Time-Based RSUs                     -1-



--------------------------------------------------------------------------------




4.Termination of Employment On or After One Year Anniversary of Grant. If the
Participant ceases to provide services as an employee of the Company and its
Affiliates on or after the one year anniversary of the Award Date due to
Retirement, death or Disability, any unvested RSUs shall become fully vested as
of the date the Participant ceases to provide services. If the Participant
ceases to provide services as an employee of the Company and its Affiliates on
or after the one year anniversary of the grant for any reason other than
Retirement, death or Disability and prior to the next Vesting Date, the
Participant shall forfeit all rights to and interests in the unvested RSUs.
5.Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.
6.Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value of a Share on the dividend
payment date. The additional RSUs credited in connection with a dividend will be
subject to the same restrictions as the RSUs in respect of which the dividend
was paid, including, without limitation, the provisions governing time and form
of settlement or payment applicable to the associated RSUs.
7.Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, the RSUs that have not been settled shall immediately
be forfeited.
8.Withholding Taxes.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSU, including, but
not limited to, the grant, vesting or settlement of the RSU, the subsequent sale
of Shares acquired pursuant to the settlement and

Int'l Time-Based RSUs                     -2-



--------------------------------------------------------------------------------




the receipt of any dividend equivalents or dividends; and (2) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the RSU to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Award Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company or its agents, at its discretion, to satisfy
the obligations with regard to all Tax-Related Items by withholding in Shares to
be issued upon vesting and settlement of the RSU. In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, by the Participant’s acceptance
of the RSU, the Participant authorizes and directs the Company and any brokerage
firm determined acceptable to the Company to sell on the Participant’s behalf a
whole number of Shares from those Shares issuable to the Participant as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items. Anything in this Section 8 to the
contrary notwithstanding, to avoid a prohibited acceleration under Code Section
409A, the number of Shares subject to RSUs that will be permitted to be released
and withheld (or sold on the Participant’s behalf) to satisfy any Tax-Related
Items arising prior to the date the Shares are scheduled to be delivered
pursuant to Section 10 for any portion of the RSUs that is considered
nonqualified deferred compensation subject to Code Section 409A shall not exceed
the number of Shares that equals the liability for the Tax-Related Items.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested RSU, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer,
including through withholding from the Participant’s wages or other cash
compensation paid

Int'l Time-Based RSUs                     -3-



--------------------------------------------------------------------------------




to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.
9.Change in Control. Notwithstanding anything to the contrary in Section 3 and
4, if there is a Change in Control of the Company prior to the payment of the
Award, the terms set forth in Section 6(d)(ii) of the Plan (including Good
Reason protection under Section 6(d)(ii)(ii) thereof) shall govern.
10.Delivery of Shares.
(a)The Shares subject to the Award shall be delivered on (i) the applicable
Vesting Dates or, (ii) if earlier, the earliest vesting event contemplated under
(1) Section 4 above in connection with the Participant’s death or the
termination of the Participant’s employment due to Disability or Retirement or
(2) Section 9 above in connection with a Change in Control; provided, however,
that if the Award or settlement of the Award constitutes an item of deferred
compensation under Code Section 409A and the Change in Control is not a “change
in control event” within the meaning of Code Section 409A, the Shares subject to
the Award shall be delivered in accordance with the applicable Vesting Dates or,
if earlier, the earliest vesting event contemplated under Section 4 in
connection with the Participant’s death or the termination of the Participant’s
employment due to Disability or Retirement.
(b)Anything in the provisions of this Award to the contrary notwithstanding, the
delivery of the Shares subject to of the Award or any other payment under this
Award that constitutes an item of deferred compensation under Code Section 409A
and becomes payable to the Participant by reason of his or her termination of
employment shall not be made to such Participant unless his or her termination
of employment constitutes a “separation from service” (within the meaning of
Code Section 409A). In addition, if such Participant is at the time of such
separation from service a “specified employee” (within the meaning of Code
Section 409A), the delivery of the Shares (or other payment) described in the
foregoing sentence shall be made to the Participant on the earlier of (i) the
first day immediately following the expiration of the six-month period measured
from such Participant’s separation from service, or (ii) the date of the
Participant’s death, to the extent such delayed payment is otherwise required in
order to avoid a prohibited distribution under U.S. Treasury Regulations issued
under Code Section 409A.

Int'l Time-Based RSUs                     -4-



--------------------------------------------------------------------------------




(c)Until the Company determines otherwise, delivery of Shares on each applicable
settlement date will be administered by the Company’s transfer agent or an
independent third-party broker selected from time to time by the Company.
11.Change in Capital Structure. The terms of this Award, including the number of
RSUs, shall be adjusted in accordance with Section 13 of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.
12.Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.
13.Code Section 409A. This Award is intended to be exempt from or compliant with
Code Section 409A and the U.S. Treasury Regulations relating thereto so as not
to subject the Participant to the payment of additional taxes and interest under
Code Section 409A. In furtherance of this intent, the provisions of this Award
will be interpreted, operated, and administered in a manner consistent with
these intentions. The Committee may modify the terms of this Award, the Plan or
both, without the consent of the Participant, beneficiary or such other person,
in the manner that the Committee may determine to be necessary or advisable in
order to comply with Code Section 409A and to avoid the imposition of any
penalty tax or other adverse tax consequences under Code Section 409A. This
Section 13 does not create an obligation on the part of the Company to modify
the terms of this Award or the Plan and does not guarantee that the Award or the
delivery of Shares under the Award will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Code Section 409A. The
Company will have no liability to the Participant or any other party if the
Award, the delivery of Shares upon settlement of the Award or other payment
hereunder that is intended to be exempt from, or compliant with, Code Section
409A, is not so exempt or compliant or for any action taken by the Committee
with respect thereto.
14.Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary, The Dun & Bradstreet
Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan and this
Award (including the appendix) constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. To
the extent any provision of this Award is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. Any action taken or
decision

Int'l Time-Based RSUs                     -5-



--------------------------------------------------------------------------------




made by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.
15.No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. The future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty. Participation in the Plan with respect
to this Award shall not entitle the Participant to participate with respect to
any other award in the future, or benefits in lieu of RSUs, even if RSUs have
been granted in the past. Any payment or benefit paid to the Participant with
respect to this Award shall not be considered to be part of the Participant’s
“salary,” and thus, shall not be taken into account for purposes of calculating
any termination indemnity, severance pay, redundancy, dismissal, end of service
payment, bonuses, long-term service awards, retirement, pension payment, welfare
benefits, or any other employee benefits. In no event should the Award be
considered as compensation for or relating to, past services for the Company,
the Employer, or any Affiliate of the Company, nor are RSUs and the Shares
subject to the RSUs intended to replace any pension rights or compensation. All
decisions with respect to future RSUs, if any, will be at the sole discretion of
the Company. In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
the Participant ceasing to provide services to the Company or the Employer
(regardless of the reason for the termination, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of any employment agreement) and the
Participant irrevocably releases the Company, the Employer and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting this Award, the Participant shall be deemed irrevocably to have waived
the Participant’s entitlement to pursue such claim and agrees to execute any and
all documents necessary to request dismissal or withdrawal of such claim. The
Participant's employment or service relationship will be considered terminated
as of the date the Participant is no longer providing services to the Company or
one of its Affiliates (regardless of the reason for such termination and whether
or not later to

Int'l Time-Based RSUs                     -6-



--------------------------------------------------------------------------------




be found invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of Participant’s employment agreement, if
any), and unless otherwise expressly provided in this Award or determined by the
Company, the Participant’s right to vest in RSUs under the Plan, if any, will
terminate as of the date that the Participant is no longer providing services as
an employee. The Committee shall have the exclusive discretion to determine when
the Participant is no longer providing services for purposes of the
Participant’s RSU grant. Unless otherwise provided in the Plan or Award or by
the Company in its discretion, the RSUs and benefits evidenced by this document
do not create any entitlement to have the RSUs transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Change in Control or other corporate transaction affecting
the Shares. Neither the Company, the Employer nor any Affiliate shall be liable
to the Participant for any foreign exchange rate fluctuation between
Participant’s local currency and the United States dollar that may affect the
value of the RSU or any amounts due to the Participant in the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
16.Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.
17.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all RSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan. The
Participant understands that the recipients of Data may be located in the United
States or elsewhere,

Int'l Time-Based RSUs                     -7-



--------------------------------------------------------------------------------




and that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, the Participant’s
employment status and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Participant RSUs or
other equity awards or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.
18.Severability. The terms or conditions of this Award shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
19.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
20.Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

Int'l Time-Based RSUs                     -8-



--------------------------------------------------------------------------------




21.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.
22.Appendix. Notwithstanding any provisions in this Award, the RSU shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Award.
23.Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
24.Clawback/Recovery. If the Participant is now or is hereafter subject to any
clawback policy that the Company has adopted or is required to adopt pursuant to
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Law, the RSUs will be subject to recoupment in accordance with such clawback
policy.
25.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect Participant’s ability to acquire or sell Shares or rights to Shares under
the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
is advised to speak to his or her personal advisor on this matter.

Int'l Time-Based RSUs                     -9-



--------------------------------------------------------------------------------




26.Waiver. The Participant acknowledges that a waiver by the Company or breach
of any provision of this Award shall not operate or be construed as a waiver of
any other provision of this Award, or of any subsequent breach by the
Participant or any other Participant.
27.Governing Law.
(a)The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.
(b)Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.
(c)Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.
(d)Each of the Company and the Participant submits to the exclusive jurisdiction
(both personal and subject matter) of (a) the United States District Court for
the District of New Jersey and its appellate courts, and (b) any court of the
State of New Jersey, U.S.A., and its appellate courts, for the purposes of all
legal actions and proceedings arising out of or relating to this Award.

Int'l Time-Based RSUs                     -10-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.


THE DUN & BRADSTREET CORPORATION
                    
By:______________________________



Int'l Time-Based RSUs                     -11-



--------------------------------------------------------------------------------




APPENDIX
THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD
This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award or the
Plan.
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant vests in
the RSUs, or when the Participant sells the Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Award Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

Int'l Time-Based RSUs                     -12-



--------------------------------------------------------------------------------




AUSTRALIA
Notifications


Securities Law Information. If the Participant acquires Shares under the Plan
and offers his or her Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Participant should obtain legal advice with respect to his or her
disclosure obligations prior to making any such offer.


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Participant will be required to
file the report.
FRANCE
Terms and Conditions
Language Consent
By accepting the RSUs, Participant confirms having read and understood the Plan
and the Award, including all terms and conditions included therein, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.
En acceptant les RSUs, le Participant confirme avoir lu et compris le Plan et
l'attribution, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.
Notifications
Exchange Control Information. The Participant must comply with the exchange
control regulations in France. If the Participant retains Shares acquired under
the Plan outside France or maintains a foreign bank account, the Participant is
required to report such to the French tax authorities when filing the
Participant’s annual tax return.
Awards Not Tax-Qualified. The Participant understands that the RSUs are not
intended to be French tax-qualified.




NETHERLANDS


Terms and Conditions
Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:


If the Participant ceases to provide services as an employee of the Company and
its Affiliates on or after the one year anniversary of the Award Date due to
death, Disability (as defined in the Plan) or retirement (meaning the employee
can meet the definition of “Retirement” set forth in the Plan and is eligible to
receive and will receive (pre)pension or early retirement benefits directly
following the termination date of his or her employment contract) any unvested
RSUs shall become fully vested as of the employment termination date

Int'l Time-Based RSUs                     -13-



--------------------------------------------------------------------------------




(such accelerated vesting date, also being referred to herein as a Vesting
Date). If the Participant ceases to provide services as an employee of the
Company and its Affiliates on or after the one year anniversary of the Award
Date for any reason other than death, Disability or retirement (as defined
above) and prior to any applicable Vesting Date, the Participant shall forfeit
all rights to and interests in the unvested RSUs.


SINGAPORE
Terms and Conditions
Securities Law Information. The RSUs are being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such RSU grant is subject to section
257 of the SFA and the Participant will not be able to make any subsequent sale
in Singapore, or any offer of such subsequent sale of the Shares underlying the
RSU unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.
Notifications
Director Notification Requirement. Directors of a Singaporean Affiliate are
subject to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Affiliate in writing of an interest (e.g.,
unvested RSUs, Shares, etc.) in the Company or any Affiliate within two (2)
business days of (i) its acquisition or disposal, (ii) any change in previously
disclosed interest (e.g., when Shares acquired at vesting are sold), or (iii)
becoming a director.
UNITED KINGDOM
Terms and Conditions
Withholding Taxes. This provision supplements Section 8 of the Award:
If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the income tax, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 8 of the Award or by
demanding cash or a cheque from the Participant.
Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and income tax is not collected from or paid by the
Participant within 90 days of the Due Date, the amount of any uncollected income
tax may constitute a benefit to the Participant on which additional income tax
and national insurance contributions (“NICs”) may be payable. The Participant
acknowledges that the Participant ultimately will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for paying to the Company or the Employer (as
applicable) the value of any employee NICs due on this additional benefit, which
the Participant agrees the Company or the Employer may recover at any time
thereafter by any of the means referred to in Section 8 of the Award.

Int'l Time-Based RSUs                     -14-



--------------------------------------------------------------------------------




RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Award, RSUs granted to the Participant in the United
Kingdom do not provide any right for the Participant to receive a cash payment;
the RSUs are payable in Shares only.
Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:
If the Participant ceases to provide services as an employee of the Company and
its Affiliates on or after the one year anniversary of the Award Date due to
death or Disability (as defined in the Plan), any unvested RSUs shall become
fully vested as of the employment termination date (such accelerated vesting
date, also being referred to herein as a Vesting Date). If the Participant’s
ceases to provide services as an employee of the Company and its Affiliates on
or after the one year anniversary of the Award Date for any reason other than
death or Disability and prior to any applicable Vesting Date, the Participant
shall forfeit all rights to and interests in the unvested RSUs. Notwithstanding
any provision in the Plan to the contrary, due to legal restrictions, if the
Participant ceases to provide services as an employee of the Company and its
Affiliates for reason of Retirement on or after the first anniversary of the
Award Date, the vesting of the RSU shall not be accelerated and any unvested
RSUs shall be forfeited as of the date the Participant ceases to provide
services as an employee of the Company and its Affiliates.









Int'l Time-Based RSUs                     -15-

